Citation Nr: 1026796	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-16 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid 
and attendance or housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 
1963.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran is seeking special monthly compensation 
based upon the need for regular aid and attendance or by reason 
of being housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the Veteran is helpless or so 
nearly helpless that he requires the regular aid and attendance 
of another person.  38 C.F.R. § 3.350.

The Board notes that the Veteran is service connected for only 
the right eye, but he also complains of impairment in the vision 
of his left eye.  As special consideration may be afforded the 
Veteran if the visual impairment of his non-service connected 
left eye reaches a certain level, it is imperative that the 
extent of this visual impairment be determined.  38 U.S.C.A. 
§ 1160(a).  Specifically, the applicability of the paired organs 
rule, which allows certain combinations of service connected and 
non-service connected disabilities across organ pairs to be 
treated as if both were service connected for compensation 
purposes, is implicated.  See 38 C.F.R. § 3.383.  The last vision 
examination in the record was May 2006.  The Veteran has since 
complained of periods of temporary blindness occurring daily.  It 
is unclear whether the Veteran's eyesight in his non-service 
connected left eye has worsened to the point that the paired 
organs rule is applicable.  As such, the Board agrees with the 
argument set forth by Disabled American Veterans in written 
argument dated in June 2010 that a contemporaneous vision 
examination is required to make this determination.

Additionally, the April 2006 Aid and Attendance/Housebound 
Questionnaire indicates that the Veteran is limited in several 
aspects of his daily life by his vision.  The extent of this 
limitation is not elaborated upon.  There is no determination on 
record with regard to the Veteran's helplessness.  More recent 
evidence, including VA and private medical records and the letter 
from the Veteran's neighbor, indicated that the Veteran is unable 
to drive, frequently walks into objects, and on at least one 
occasion walked out into oncoming traffic.  Therefore, the Board 
requires additional evidence regarding the Veteran's 
helplessness.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
ophthalmology examination to determine the 
current severity of his non-service 
connected left eye disability.  His claims 
folder should be available to the examiner 
and reviewed in conjunction with the 
examinations.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.   

a.	The report should set forth all 
objective findings regarding the left 
eye, particularly whether current 
level of visual impairment for his 
non-service connected left eye 
includes visual acuity rated at 
20/200 or less or the peripheral 
field of vision of the non-service 
connected left eye is 20 degrees or 
less.

b.	This examiner should then address in 
the examination report whether the 
following are present as a result of 
the Veteran's service connected right 
eye disability and/or a combination 
of his service connected right eye 
disability and his non-service 
connected left eye disability: 
inability to dress or undress himself 
or to keep himself ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic 
or orthopedic appliances which by 
reason of the particular disability 
cannot be done without aid (this does 
not include the adjustment of 
appliances which normal persons would 
be unable to adjust without aid, such 
as supports, belts, lacking at the 
back, etc.); inability to attend to 
the wants of nature; inability to 
feed himself through loss of 
coordination of the upper extremities 
or through extreme weakness; or 
incapacity, physical or mental, which 
requires care or assistance on a 
regular basis to protect the claimant 
from hazards or dangers incident to 
his daily environment.

2.	After the above development is completed, 
adjudicate the claim.  If the benefits 
sought are denied, provided the Veteran a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

